IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DAWN HAHN,                               : No. 703 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
CYNTHIA LOCH, L.P.N., LEHIGH             :
VALLEY FAMILY PRACTICE                   :
ASSOCIATES, LLC AND LEROY HAHN,          :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2017, the Petition for Allowance of Appeal is

DENIED.